Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 11-14, 16, 19 are pending in the current application.
2.	This application was filed August 16, 2019 claims benefit of 62/719,325 08/17/2018.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 11, 2021 was filed after the mailing date of the Notice of Allowance on December 28, 2020 and with the filing of the RCE on February 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Comments on the prior art
5.	As discussed in the prior actions (Final Rejection of November 6, 2020 page 12 paragraph 9, Notice of Allowance of December 28, 2020 page 2 at paragraph 3), claim 1 is allowable.  The IDS of February 11, 2021 cites Watanabe USPGPub 20210010051 A1. Watanabe teaches some related compounds bearing a myristoyl asparagine group on page 3 paragraph [0045] and [0050],

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

These compounds differ in a number of respects from the claimed Structure I.  The linker in structure I is a saturated ethylamino type group while in Watanabe the linkage is either direct or through an amino acid residue.  In addition the linkage to the methylcoumarin is through a carbamate oxygen while Watanabe is through an amido nitrogen.  For these reasons the compounds are patentable over Watanabe.
 Rejoinder
6.	Claims 1 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, 16, directed to the process of using an allowable product, 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 15, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Nicole Kling on December 8, 2020.
The application has been amended as follows: 
In claim 13 before the word method
Delete  “A”. 
And  
Insert –The-.

Delete   “comprising: contacting a sample obtained from the subject with a composition of claim 1; and measuring fluorescence”
               And  
           Insert –of claim 11 where the contacted sample is obtained from a subject-.
In claim 16 after the words the method of
Delete  “any”. 
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.